PER CURIAM.
Theodore Timothy Miller appeals the district court’s order denying him appointment of counsel and dismissing as frivolous his claims under Bivens v. Six Unknown Named, Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no abuse of discretion or reversible error. Accordingly, we affirm on the reasoning of the district court. See Miller v. Beeler, No. CA-03-774-5-H (E.D.N.C. filed April 29, 2004; entered April 30, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED